Citation Nr: 1110731	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of a pneumothorax, to include chronic obstructive pulmonary disease (COPD).    

2.  Entitlement to service connection for a claimed low back disorder, as secondary to service-connected paralysis of the left external popliteal nerve.

3.  Entitlement to service connection for a claimed left hip disorder, as secondary to service-connected paralysis of the left external popliteal nerve.

4.  Entitlement to service connection for a claimed left knee disorder, as secondary to service-connected paralysis of the left external popliteal nerve.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2009 rating decisions of the RO.  

In a February 1996 decision, the RO found that compensation under 38 U.S.C. § 1151 for incomplete left common peroneal neuropathy was warranted.  Since that time, the Veteran claims that his disabilities of the left knee, left hip and low back have been caused or aggravated by this nerve disability.

The Veteran testified before a Veterans Law Judge (VLJ) in May 2006; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  

By a February 2010 letter, the Veteran was given the opportunity to request another hearing.  The Veteran requested a new hearing.  

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Therefore, even though the RO has reopened the claim and adjudicated on the merits, the Board must first determine if the claim was properly reopened (i.e., if new and material evidence was received), and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

The claim has accordingly been characterized as a "new and material evidence" issue as reflected on the title page.

When this case was most recently before the Board in April 2010, it was remanded in order to schedule the Veteran for another hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for the residuals of a pneumothorax, and the claims of service connection for a left knee and left hip conditions, as well as entitlement to a TDIU rating are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for the residuals of a pneumothorax was denied in an unappealed February 1996 rating decision by the RO.  

2.  The evidence added to the file since the February 1996 rating decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for the residuals of a pneumothorax, to include COPD.

3.  The currently demonstrated low back pain is shown as likely as not to have been aggravated by an altered gait due to a left leg foot drop caused by the paralysis of the left external popliteal nerve.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for the residuals of a pneumothorax, to include COPD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).

2.  By extending the benefit of the doubt to the Veteran, his low back disability manifested by pain is proximately due to or the result of the paralysis of the left external popliteal nerve for which he is paid compensation.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Preliminarily, the Board notes that claim for service connection for pneumothorax, to include COPD is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue, as further action is being requested in this case.    

Since the Board is granting service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
A December 2008 VA psychiatric examination states that the Veteran is receiving Social Security Disability.  The Veteran clarified during the July 2008 RO hearing that he was only receiving retirement benefits and not disability benefits from the Social Security Administration (SSA).  For this reason, no documents from SSA need to be obtained.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion is not required at this time.  



II.    Whether new and material evidence has been received to reopen a claim of service connection for pneumothorax, to include chronic obstructive pulmonary disease (COPD).  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for pneumothorax was denied in a February 1996 RO decision on the basis that there was no evidence of a pneumothorax in service.   

The Veteran was notified of the unfavorable rating decision in February 1996.  The Veteran did not appeal the February 1996 RO decision .  The question for the Board now is whether new and material evidence has been received by the RO to reopen the Veteran's claim.

In this regard, the Board notes that the claims file now includes a May 2007 opinion by Dr. H. who stated that, while serving in the military and doing physical labor under duress, the Veteran could have experienced a sudden increase in intrathoracic pressure that could have resulted in a pneumothorax.  Dr. H. opined that it was more than likely that the Veteran's initial pneumothorax was related to his military duty.   

This evidence, recently added to the claims file, addresses the Veteran's injury in service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Accordingly, this new and material evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection for the residuals of a pneumothorax, to include COPD.  

As described, further evidentiary development is needed prior to further action by the Board on the reopened claim of service connection for the residuals of a pneumothorax, to include COPD.   


III.  Entitlement to service connection for a claimed low back disability, secondary to service-connected paralysis of the left external popliteal nerve.

The Veteran claims that his low back pain is secondary to the service-connected paralysis of the left external popliteal nerve.

Following back surgery in 1993, the Veteran experienced paralysis of the left external popliteal nerve.  The evidence shows that, following his surgery, he had loss of sensation and diminished motor function involving  his left lower extremity.
The Veteran has testified that he did not have back pain for ten year following the surgery and only recently began to experience low back pain again.  

The record includes competent evidence both for and against the Veteran's claim of service connection.  

The evidence against the Veteran's claim includes two opinions provided by a VA physician assistant and one opinion provided by a VA physician.

The Veteran was afforded VA examinations in October of 2004 for peripheral neuropathy and low back pain.  The examiner, a physician assistant, found obvious left foot drop and continued weakness in the leg because of the left foot drop and disuse of the muscles of the left leg.  

The VA examiner found that the major functional impact to the veteran was chronic low back pain.  The examiner stated that, on palpation, his right lower lumbar spine, more than the left, was aggravated by pain.  His ambulation was antalgic because of the left foot drop.  

The examiner diagnosed the Veteran with degenerative disk disease, L3-4 through L5-S1 levels and degenerative joint disease L3-4 through L5-S1 level.  

The examiner opined that the Veteran's low back pain was not from the Veteran's popliteal nerve paralysis.  The examiner found that lumbar degenerative disk disease, degenerative joint disease and mechanical low back pain caused the Veteran's low back pain.  In fact, he found that the left external popliteal nerve paralysis was definitely secondary to his low back condition.  

In August 2009, the Veteran was afforded another VA examination with the physician assistant who conducted the October 2004 examinations.  The examiner opined that it was not at least as likely as not that the Veteran's low back pain was from the nerve problem.  The examiner opined that his low back pain stemmed from the lumbar spine degenerative disc disease and joint disease.  

The lumbar surgery that the Veteran underwent had caused the post-operative residuals of left lower extremity nerve injury or external popliteal nerve injury, which resulted in a left foot drop.  The left external popliteal nerve problem did not cause the back pain, but rather his lumbar spine degenerative disc disease was what caused or led to the left foot drop condition.  

In September 2009, the Veteran was afforded another VA examination, conducted by a physician.  The physician found that the veteran had moderate osteoarthritis throughout his lumbar spine and this was not caused or aggravated by the nerve injury.  

The physician found that the Veteran's back pain was due to arthritis or wearing out of the joints in this spine, including the facet joints, and this was due to either an injury or a wearing out process.  The physician added that the Veteran's back pain was not connected to his nerve injury or his foot drop.  The physician stated that they were separate medical entities and unrelated phenomenon. 

In support of the Veteran's claim, the Veteran submitted statements made by his treating chiropractor and a VA nurse practitioner.

In a May 2006 letter, the Veteran's chiropractor stated that the Veteran's surgery, a hemilaminectomy of L5-S1, relieved his low back pain but left him with both motor and sensory loss in his left lower extremity.  The motor loss resulted in diminished ability to dorsiflex his left foot, requiring the use of an ankle foot orthosis to reduce foot drop.  

This condition was noted to appear to be permanent in that it altered the Veteran's ability to walk normally, creating abnormal biomechanics of his left foot and ankle.  This abnormal gait further produced and perpetuated the chronic pain in his lower back.  

The chiropractor opined that this condition was permanent and would only lead to further degeneration of the lumbosacral spine and sacroiliac joints, with the resultant chronic low back pain.  The chiropractor noted that he had treated the Veteran since May 2002.  

In a June 2006 letter, a VA nurse practitioner stated that the Veteran did not have back pain for ten years following his surgery.  The surgery was complicated by a left foot drop that had persisted, and the Veteran had struggled with gait and brace fit issues since surgery.  Over the past two years, the Veteran's back pain had recurred.  

The nurse practitioner opined that it was more likely than not that the Veteran's back pain was aggravated by his abnormal gait since the initial surgery of 1993.  

Several considerations must be addressed with regard to the weighing of evidence in this case.  

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board, however, may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history, as contained in his claims file.  

In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In weighing the evidence in this case, the Board finds that it to be in relative equipoise in showing that the currently demonstrated low back pain as likely as not is the result of his low back degenerative changes being aggravated by a altered gait due to the foot drop caused by left leg nerve damage.  

Here, the Veteran asserts that he did not have pain in his back for years after his back surgery and only recently started feeling back pain again.  The Veteran is competent to testify to these observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board acknowledges that the both the VA physician and VA physician's assistant had reviewed the Veteran's claims file and examined the Veteran before providing their opinions.  

Significantly, the chiropractor is shown to have provided treatment to the Veteran since 2002 and was fully acquainted with the Veteran's history of back pain.  

The nurse practitioner also appears to have treated the Veteran at VA as she noted that the Veteran had struggled with gait and brace fitting issues since his surgery.  

As such, this treatment background tends to support the Veteran's own credible lay assertions above the onset of his low back pain.  

Although the United States Court of Appeals for Veterans Claims (Court) has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor, the fact that a Veteran has received regular treatment from a physician or doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for a low back pain as secondary to the paralysis fo the left external popliteal nerve is warranted.


ORDER

As new and material evidence to the reopen the claim of service connection for the residuals of a pneumothorax, to include COPD, the appeal to this extent is granted.

Service connection for a low back pain as secondary to the paralysis of the left external popliteal nerve is granted.


REMAND

The Veteran asserts that his current lung disability was caused by a pneumothorax that happened while he was on active duty.  

In a May 2007 letter from Dr. H., the physician stated that it was more than likely that the Veteran's initial pneumothorax was related to his military duty and explained that severe bullous emphysema with subpleural disease could have predisposed the Veteran to having a pneumothorax.  Thus, according Dr. H., a pneumothorax would have resulted from a sudden increase in intrathoracic pressure that would have caused one of the "blebs" to pop and allow air to escape into the thoracic cavity.   

The Veteran was afforded a VA examination in June 2009.  The examiner was asked to determine whether it was at least as likely as not that the Veteran currently suffers from residuals of a spontaneous pneumothorax related to service or any incident thereof.  

The examiner, a physician assistant, opined that the Veteran did not have a pneumothorax or suffer from residuals of a spontaneous left pneumothorax.  The examiner instead diagnosed the Veteran with advanced COPD and bullous emphysema that had developed over the years.  

In a September 2010 letter, Dr. H. was asked to comment on whether the Veteran's lungs were "sewn together" in the past.  Dr. H. found that the Veteran's emphysema was so severe and his lung damage was so bad that it would be difficult for him to say whether he had had suturing of his lungs.   

In September 2010, the Veteran testified that his lung collapsed during service and had required surgery.  

The Board finds that another opinion is needed from another physician to determine whether the Veteran's current lung disability is related to the Veteran's service.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id.

The Board finds that additional effort should be made to obtain the Veteran's service treatment records.  The service treatment records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources." Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

In this case, the RO stated in February 2009 that additional efforts to obtain service treatment records would not be made as service connection was warranted for the Veteran's depression.  The RO did not consider that service treatment records were still relevant to other pending claims, including entitlement to service connection for pneumothorax.

The Veteran claims that service connection is warranted for his left knee and hip disability as secondary to his service-connected nerve disability.  

Despite this, the Board finds that the Veteran's service treatment record could possibly be relevant to these claims.  See Golz v. Shinseki, 590 F.3d at 1322 (Fed. Cir. 2010) (in a claim for service connection, where the SSA has determined that the Veteran is disabled based on a disability other than those for which service connection is claimed, it is possible for the Board to conclude that the SSA records are not relevant and need not be obtained); Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (holding that because a Veteran's entire medical history must be considered when adjudicating an increased rating claim, the failure to obtain records that pre-date the appeal period, including service records, will constitute a violation of VA's duty to assist).   

The Veteran also asserts that a TDIU rating is warranted in his case.  Currently, his service-connected disabilities are paralysis of left external popliteal nerve, rated as 40 percent disabling; and depression, rated as 30 percent disabling.  Also, service connection was granted for a low back pain in this decision.   

Since he may have multiple service-connected disabilities with a combined evaluation of 70 percent or more, he does meet the criteria for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

Because the low back disability has not yet been rated for compensation purposes, and the other issues of service connection for pneumothorax, left hip disability and left knee disability are being remanded for further development, the Board finds that adjudication of the claim for a TDIU rating must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).  

In addition, the Veteran should be afforded an opportunity to submit any recent medical records or additional evidence in support of his pending claims.

In this regard, the Board notes that records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Pursuant to the Veterans Claims Assistance Act, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request him to identify all VA and non-VA health care providers who have treated him for the disabilities on appeal so that any outstanding clinical records can be obtained for review.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records and evidence to support his claim.

2.  The RO should take all indicated steps to attempt to obtain any of the Veteran's service treatment records and service personnel records that may be understanding.

In requesting this information, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 when requesting records from Federal facilities.  

All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile.  The Veteran should be informed of same in writing.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain an opinion from a VA physician.  The claims file must be made available to the physician prior to the examination.  The physician must indicate that a review of the claims file was made.  The physician should offer an opinion as to whether it is at least as likely or not (i.e., whether it is 50 percent or more probable) that the Veteran's current respiratory diagnoses were caused or aggravated by the incident during his military service when his lung collapsed.  

The physician is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, if any, and that the Veteran's reports must be considered.  Furthermore, the Board has found the Veteran's description of his surgery in service to be credible.  The rationale for any opinions should also be provided.  The physician should also comment on opinions provided by a private physician in May 2007, VA physician assistant in June 2009, and a private physician in September 2010.

The physician is also requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's service-connected disabilities together and without regard to his nonservice-connected disabilities, preclude him from securing and following substantially gainful employment.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  If the physician is unable to provide the requested information with any degree of medical certainty, the examiner should so state.

4.  To help avoid any future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is undertaken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any other development deemed appropriate, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) that includes citation to and discussion of any additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them the appropriate time for response thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010  ).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


